J-A14021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                     Appellant           :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JOON WOO’JASON BAIK                     :   No. 1165 WDA 2019


                Appeal from the Order Entered July 22, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0014919-2018

BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED JANUARY 28, 2021

     The Commonwealth of Pennsylvania appeals from the Order granting

the Motion for a judgment of acquittal filed by Joon Woo’Jason Baik (“Baik”).

We affirm.

     The trial court summarized the factual history underlying the instant

appeal as follows:

            On September 21, 2018, [Baik] and [Z.W.] (hereinafter
     referred to as “Complainant”) made plans to meet up and go to a
     local bar together. On her way to meeting [Baik], Complainant
     realized that she did not have her identification with her[,] so
     [Baik] and Complainant agreed to go to a liquor store and
     purchase vodka and whisk[e]y[,] and agreed to take the alcohol
     back to [Baik’s] dorm room to consume. [Baik] and Complainant
     subsequently drank the vodka and whiskey and watched a movie
     in [Baik’s] dorm room. At some point in the night, [Baik] and
     Complainant began having sexual intercourse. [Baik] took an
     audio recording of [Baik] and Complainant engaging in sexual
     intercourse on his cell phone. Throughout the audio recording,
     Complainant can be heard saying[,] “Please put it in me—Put it in
     me[.]” “Please fuck me—Please-Please fuck me” and “Just put
J-A14021-20


      in—G[o]—Go—Just put it in.” [Baik] can also be heard repeatedly
      asking for Complainant’s consent to sexual intercourse. At the
      end of the audio, Complainant is heard screaming “stop” and “I
      have to go home[,”] and the sexual intercourse stopped. The
      Complainant was subsequently found outside of [Baik’s] dorm
      building naked. Police and paramedics were called to the scene[,]
      and Complainant was taken to the hospital. Police and paramedics
      indicated that Complainant was intoxicated and upset[,] but
      coherent and provided one-word answers to their questions. At
      the hospital, Complainant was upset and crying and indicated to
      police and hospital staff that she had consensual sex with [Baik].
      Police interviewed Complainant at the hospital and a police report
      was subsequently drafted based upon the interview[,] and the
      report indicated that Complainant, based upon her answers to
      police questioning, engaged in consensual intercourse with [Baik].
      At various times that evening, [Baik] called 911 to inquire about
      Complainant.

             On the following day, Complainant contacted [Baik] to ask
      what happened and asked [Baik] to go to the university health
      center with her. [Baik] agreed to accompany Complainant.
      However, the health center was closed at that time. Complainant
      then spoke with a friend about the prior evening. Complainant’s
      friend encouraged Complainant to call the police. Complainant
      alleges that she cannot remember the night prior and/or engaging
      in sexual intercourse with [Baik]. Complainant then called the
      police to report that she had been sexually assaulted the previous
      night by [Baik]. Following an investigation, [Baik] was charged
      with rape of an unconscious victim, sexual assault, simple assault,
      and false imprisonment. [See 18 Pa.C.S.A. §§ 3121(a)(3),
      3124.1, 2701(a)(1), 2903(a).]

Trial Court Opinion, 11/14/19, at 1-2 (some capitalization omitted).

      A jury subsequently found Baik guilty of sexual assault, but not guilty of

the remaining charges. Baik filed a Motion for a judgment of acquittal. In his

Motion, Baik argued that the evidence established the Complainant’s consent

to engage in sexual intercourse. Motion for Judgment of Acquittal, 7/12/19,

at ¶ 18. Further, Baik argued, the Commonwealth failed to prove that Baik


                                     -2-
J-A14021-20


“knew the victim was unable to make a reasonable judgment as to the nature

or harmfulness of the conduct.” Id.

       On August 20, 2019, the trial court granted Baik’s Motion. Thereafter,

the Commonwealth filed the instant timely appeal, followed by a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

       The Commonwealth presents the following claim for our review:

“Whether the trial court erred in granting [Baik’s] Motion for Judgment of

Acquittal/Extraordinary Relief?” Commonwealth’s Brief at 4.

       The Commonwealth argues that Baik’s Motion challenged the sufficiency

of the evidence. Id. at 18. However, the Commonwealth argues, the trial

court failed to apply the appropriate standard for determining such a claim.1

Id. According to the Commonwealth, the trial court erred by “failing to

acknowledge the legitimate inferences the jury was permitted to make,

ignoring the circumstantial evidence, and making improper findings of

credibility as a result of its disagreement with how the jury interpreted the

testimony and physical evidence.” Id. at 18. The Commonwealth focuses

upon the earlier recorded statements of the Complainant, wherein the

Complainant told Baik, “Don’t do this[,]” and “Don’t you understand? I don’t

want to fuck.” Id. at 25 (citation omitted). The Commonwealth further directs

our attention to the Complainant’s statement to Baik, “stop doing that[,]”


____________________________________________


1 The Commonwealth points out that the defense of intoxication was not
available to Baik. Commonwealth’s Brief at 18.

                                           -3-
J-A14021-20


immediately before she climaxed. Id. According to the Commonwealth, “[a]

long period of time passes and at 1:09:50 [a.m.,] [C]omplainant began to

scream that she ‘hates’ [Baik] and wants him to ‘go away,’ and appeared to

say that she is ‘going to die.’” Id. at 26. The Commonwealth asserts that

there was sufficient evidence for a jury to find that Complainant “was

extremely intoxicated and incapable of consent.”         Id. at 30.      The

Commonwealth further directs our attention to evidence of the Complainant’s

intoxication.   Id. at 31-34.   The Commonwealth argues that, given the

statements by the Complainant “don’t do this” and “I don’t want to fuck[,]”

there is no support for the trial court’s determination that Baik stopped the

encounter when the Complainant told him to stop. Id. at 35-36.

      The Commonwealth also directs our attention to the Complainant’s

testimony, wherein she explained that she did not initially report the sexual

assault because she “didn’t understand what happened[.]” Id. at 38. Finally,

the Commonwealth quoted the Complainant’s testimony wherein she stated

that she did not remember what happened. Id. at 38-40. The Commonwealth

directs our attention to Commonwealth v. Emey, 698 A.2d 56 (Pa. 1997),

as holding that a victim may be “unconscious” for purposes of the assault

despite having intermittent periods of awareness and consciousness. Id. at

43. The Commonwealth argues that “there is no doubt that the [Complainant]

was extremely intoxicated.” Id. at 50. The Commonwealth contends that the

trial court ignored evidence that the Complainant was extremely intoxicated


                                    -4-
J-A14021-20


after the incident, and that “[i]t is not an improper inference to assume that

she had been much, much more inebriated earlier in the evening.” Id.

      As this Court has recognized,

            A motion for judgment of acquittal challenges the sufficiency
      of the evidence to sustain a conviction on a particular charge, and
      is granted only in cases in which the Commonwealth has failed to
      carry its burden regarding that charge.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether[,] viewing all the evidence admitted at trial
      in the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part[,] or none of the evidence.

Commonwealth v. Fitzpatrick, 159 A.3d 562, 567 (Pa. Super. 2017)

(citation omitted).

      The Crimes Code defines the crime of sexual assault as follows: “Except

as provided in [18 Pa.C.S.A. §] 3121 (relating to rape) or [18 Pa.C.S.A. §]

3123 (relating to involuntary deviate sexual intercourse), a person commits a

felony of the second degree when that person engages in sexual intercourse

… with a complainant without the complainant’s consent.” 18 Pa.C.S.A.

                                      -5-
J-A14021-20


§ 3124.1. Thus, the Commonwealth must prove the lack of consent beyond

a reasonable doubt. See id. Crimes Code section 311(c)(2) provides that

consent is not effective if, because of intoxication, the person giving it is

“manifestly unable or known by the actor to be unable to make a reasonable

judgment as to the nature or harmfulness of the conduct that constituted the

offense.” Id. § 311(c)(2).

      In Emey, our Supreme Court was asked to interpret 18 Pa.C.S.A.

§ 3121(a)(3) (Rape), and the term “unconscious,” as used in that statute.

The appellant argued that the statute only protects victims who were

“completely unaware of the event throughout the duration of the sexual

assault upon them.” Emey, 698 A.2d at 59. Our Supreme Court, in rejecting

appellant’s claim and finding the evidence sufficient, stated the following:

      When the assault began, [the victim] displayed no awareness of
      external events. As the crime progressed, she believed that she
      was shouting for appellant to stop, but was completely unable to
      perceive how she was communicating—i.e., that she was merely
      mumbling. She offered no response when [] questioned [] during
      the assault. Additionally [the victim] had no knowledge of what
      ultimately brought an end to appellant’s actions[.]         … Her
      complete lack of awareness of the duration of the assault further
      indicates that she was not conscious throughout its
      entirety. Thus, despite her ability to perceive some aspects of the
      incident, her lack of knowledge of much of what occurred supports
      the finding that she was unconscious during portions of the assault
      and was, therefore, unable to consent to sexual intercourse.
      Because there was ample evidence from which the jury could
      properly find that the victim, during at least portions of the
      assault, lacked knowledge or awareness of both her own
      sensations and external events, and was not in the normal waking
      state, the evidence was sufficient to support the finding that she
      was unconscious within the meaning of the statute.


                                     -6-
J-A14021-20


Id. The Supreme Court concluded that “the evidence support[ed] the findings

that the victim was intermittently unconscious throughout the assault and was

at all relevant times in such impaired physical and mental condition so as to

be unable to knowingly consent, [therefore] her submission to intercourse was

involuntary.” Id.; see also Commonwealth v. Diaz, 152 A.3d 1040, 1044-

45 (Pa. Super. 2016) (interpreting the term “unconscious,” for purposes of

sections 3121(a)(3) and 3126(a)(4), and finding sufficient evidence of

unconsciousness where victim testified she was so intoxicated she was

“blacking in and out”; victim remembered some events preceding and during

assault, but not all; and victim could not communicate, and felt paralyzed,

during assault).

      Here, the jury acquitted Baik of the charge of rape of an unconscious

person. The trial court further determined that the Commonwealth had failed

to establish the lack of consent, beyond a reasonable doubt, based upon the

Complainant’s intoxication. Trial Court Opinion, 11/14/19, at 9-10. As the

trial court sets forth in its Opinion, Baik made an audio recording of the sexual

encounter.   Id. at 4.   In that recording, as quoted by the trial court, the

following could be heard:

      Complainant: Please put it in—please put it in me.

      [Baik]: You want that

      Complainant: Yeah. Just want it.

      [Baik]: My dick


                                      -7-
J-A14021-20


     Complainant: I’m Sorry—

     [Baik]: Come back up—Come back up

     Complainant: Sorry

     [Baik]: Fuck me—Fuck me [name omitted]

     Complainant: Don’t call me [name omitted]

     [Baik]: Fuck me

     Complainant: Please-Please-Please

     Complainant: Please don’t—Please don’t do this

     [Baik]: Don’t do what?

     Complainant: Don’t do this—Don’t do this

     [Baik]: [name omitted twice]

     Complainant: I don’t want to fuck—I don’t want to fuck

     [Baik]: Ok

     Complainant: I don’t want to fuck

     [Baik]: Ok

     Complainant: Do you understand what I mean

     [Baik]: Ok

     Complainant: I don’t want to fuck

     [Baik]: Ok

     Complainant: But I do want to have sex

     [Baik]: [Name omitted]-you are so sexy-you are so sexy

     Complainant: I do want to have sex with you but I don’t want to
     be in a relationship—do you know what I mean

                                    -8-
J-A14021-20



     [Baik] Ok, [name omitted]-you are so sexy[, name omitted]

     Complainant: Do you want to be in a relationship with me?

     [Baik]: You don’t want to be in a relationship with me—do you-
     huh[.]

     Complainant: Oh please—

     [Baik]: What—Please what

     Complainant: Please be in a relationship with me. I want to be
     in a relationship with somebody, but I don’t want to be in a
     relationship with you

     [Baik]: [Name omitted]-fuck me-fuck me

     Complainant: Get it up

     [Baik]: Wait-I don’t have a condom

     Complainant: Just get a condom

     [Baik] Do you want to suck my dick

     Complainant: No-I just want to-I just want to

     [Baik]: I will get a condom first

     Complainant: I just want a condom

     [Baik]: You still want to fuck me—right

     Complainant: Yeah

     […]

     [Baik]: [Name omitted]-wait I need to put my condom on[.]
     Want to fuck me

     Complainant: Please fuck me-please-please fuck me




                                    -9-
J-A14021-20


     [Baik]: [Name omitted]-wait-let’s have my condom on-ok-[name
     omitted] breath[e]

     Complainant: Is it on

     [Baik]: No-it is not. [Name omitted] do you want to suck my
     dick[?] Did you say yes or no

     Complainant: I said no

     [Baik]: You don’t want to suck my dick. Ok

     Complainant: No[.] Please put it in

     [Baik]: Get my condom

     Complainant: Please[.] Sorry-I am sorry

     [Baik]: Let’s take a little break—ok

     Complainant: Ok—I am sorry

     […]

     Complainant: Just put in-Go-go-Just put it in[.] Do you want to
     fuck me

     [Baik]: Yes

Trial Court Opinion, 11/14/19, at 4-7.

     Following the above recitation, the trial court stated the following:

     As can be heard on the audio recording of the sexual encounter
     between [Baik] and Complainant, [Baik] initially asks for
     Complainant’s consent and continues to ask for her consent
     throughout the recording. [Complainant] provides her consent
     throughout, both explicitly and implicitly.        [The trial court]
     believes the Commonwealth failed to present sufficient evidence
     showing that Complainant’s intoxication made her “manifestly
     unable” to make “a reasonable judgment as to the nature or
     harmfulness” of sexual intercourse with [Baik].           While it is
     undisputed that [Baik] and Complainant were drinking the evening
     of the alleged assault, drinking alcohol, nor intoxication alone does

                                    - 10 -
J-A14021-20


     not equate to invalid consent under Section 311 of the
     Pennsylvania Crimes Code. [The trial court] was unable to find
     any published Pennsylvania decisions interpreting Section 311
     with respect to mental capacity to consent[,] and its relationship
     to intoxication[,] outside of the realm of Rape of an Unconscious
     Victim—where the jury found [Baik] Not Guilty.

                               *        *   *

            Additionally,  the    initial   police   reports  following
     Complainant’s first hospital visit indicated that Complainant and
     [Baik] had consensual intercourse based on the answers that the
     Complainant herself provided the police.          The police who
     interviewed Complainant that evening did not feel as though
     Complainant was too intoxicated that she was unable to be
     interviewed, nor did the police indicate that Complainant’s
     intoxication made the initial police report and Complainant’s
     account of the evening unreliable. To the contrary, Complainant
     was interviewed[,] and a report was prepared indicating that
     Complainant and [Baik] had sexual intercourse and that it was
     consensual. It was not until the following day (and only after a
     telephone conversation with a friend) that Complainant alleged
     that the sexual intercourse between herself and [Baik] was not
     consensual due to an inability to remember the evening. Notably,
     at trial, Complainant did not testify that she did not consent to
     having sex with [Baik], she testified that she cannot remember
     the evening.

Trial Court Opinion, 11/14/19, at 7, 9 (footnote omitted). The trial court’s

findings are supported by the record.

     Here, the Complainant displayed awareness of external events.        The

Complainant responded to questions asked by Baik throughout the encounter.

At trial, Pittsburgh Police Sergeant Timothy Werner (“Sgt. Werner”) testified

that he spoke with the Complainant when he arrived at the hospital. N.T.,

4/30/19, at 44. According to Sgt. Werner, the Complainant affirmed that she

had consensual sexual intercourse with Baik, and her account of the evening


                                   - 11 -
J-A14021-20


matched that of Baik. Id. at 52. Thus, after the event, after being transported

to the hospital, the Complainant recollected what had happened, and

represented that the sexual intercourse was consensual. See id. Further, as

quoted at length by the trial court, the Complainant was able to refuse her

consent to oral sex, immediately before requesting and engaging in sexual

intercourse.   See id.    While the Complainant now does not now recall the

events, the Commonwealth’s evidence does not contradict her statements,

after the event, that the encounter was consensual, let alone prove, beyond

a reasonable doubt, the lack of consent.

      Thus, we agree with the trial court’s conclusion that a determination as

to the Complainant’s consent could only be speculated upon, and not

ascertained, beyond a reasonable doubt. For this reason, we affirm the Order

of the trial court.

      Order affirmed.

      Judge Shogan joins the memorandum.

      Judge McLaughlin files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2021



                                     - 12 -
J-A14021-20




              - 13 -